                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA


IN RE:                                          )
                                                )
MICHAEL G. DOMBROWSKI,                          )     Case No. 16-81412-CRJ11
                                                )
                                                )     Chapter 11
              Debtor.                           )
                                                )

   NATIONSTAR’S SUPPLEMENTAL RESPONSE TO DEBTOR’S OBJECTION TO
                            CLAIM 29

        As its supplemental response to Debtor’s Objection to Claim 29 (Doc. 767 – the “Claim

Objection”), Nationstar Mortgage, LLC d/b/a Mr. Cooper (“Nationstar”) states the following:

        1.     Debtor filed this Chapter 11 case on May 11, 2016. (Doc. 1).

        2.     Claim 29 was filed by Seterus, Inc. (“Seterus”) on behalf of Federal National

Mortgage Association on September 9, 2016. Claim 29 is secured by a rental home (the

“Property”) located at 3621 Ketch Avenue, Oxnard, California 93035. Claim 29 was filed with

an outstanding balance of $239,686.16 and $13,191.54 in prepetition arrears.

        3.     Claim 29 was transferred to Nationstar on or around March 12, 2019. (Doc. 722).

        4.     Nationstar has not received a single payment from Debtor as to Claim 29 since the

transfer.

        5.     The records Nationstar received from Seterus reflect that Debtor has not made a

payment as to Claim 29, in any amount, since February, 2018.

        6.     Debtor filed his Claim Objection on October 8, 2019 (Doc. 767), and on October

31, 2019 Nationstar filed its Response to the Claim Objection (Doc. 772).

        7.     At the most recent hearing on the Claim Objection the Parties announced that they

were actively discussing a potential resolution of the Claim Objection. However, the servicing of



DOCSBHM\2304086\1

Case 16-81412-CRJ11         Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32               Desc
                              Main Document     Page 1 of 8
the mortgage loan at issue was transferred away from Nationstar to SN Servicing Corporation,

effective December 16, 2019. A letter detailing the transfer is attached here as Exhibit A.

       8.      Due to the service transfer, Nationstar no longer has the authority to take any action

as to Claim 29 or as to the Claim Objection, specifically including resolution of the Claim

Objection.

                                                      Respectfully submitted,

                                                      /s/ Thomas B. Humphries
                                                      Diane C. Murray
                                                      Thomas B. Humphries
                                                      Counsel for Nationstar Mortgage, LLC

OF COUNSEL:
SIROTE & PERMUTT, PC
2311 Highland Avenue South
Post Office Box 55727
Birmingham, Alabama 35255-5727
Telephone: 205-930-5331
dmurray@sirote.com
thumphries@sirote.com




                                                 2

DOCSBHM\2304086\1

Case 16-81412-CRJ11          Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32                 Desc
                               Main Document     Page 2 of 8
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 27, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification to the following
individuals:

               Tazewell Shepard
               Tazewell T. Shepard, IV
               Tazewell Shepard, P.C.
               PO BOX 19045
               HUNTSVILLE, AL 35804
               Email: taze@ssmattorneys.com
               Email: ty@ssmattorneys.com

               Richard M. Blythe,
               Assistant U.S. Bankruptcy Administrator
               United States Bankruptcy Administrator
               Northern District of Alabama
               Seybourn H. Lynn Federal Building
               Post Office Box 3045
               400 Well Street NE, Room 236
               Decatur, Alabama 35602



                                                   /s/ Thomas B. Humphries
                                                   OF COUNSEL




                                               3

DOCSBHM\2304086\1

Case 16-81412-CRJ11         Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32              Desc
                              Main Document     Page 3 of 8
                       EXHIBIT A




                                     4

DOCSBHM\2304086\1

Case 16-81412-CRJ11   Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32   Desc
                        Main Document     Page 4 of 8
MRC_START
 MRC_START


                                                                                                                     OUR INFO
                                        8950 Cypress Waters Blvd.
                                                                                                                     ONLINE
                                        Coppell, TX 75019
                                                                                                                     www.mrcooper.com




      MICHAEL DOMBROWSKI                                                                                 11/22/2019
      200 WALKER AVE NE
      HUNTSVILLE, AL 35801
                                                                                                         YOUR INFO
                                                                                                         LOAN NUMBER:                  5089
                                                                                                         PROPERTY ADDRESS:
                                                                                                         3621 KETCH AVE
                                                                                                         OXNARD, CA 93035


       Dear MICHAEL DOMBROWSKI:

       The servicing of your mortgage loan, that is, the right to collect payments from you, is being transferred
       from Mr. Cooper to SN Servicing Corporation, effective 12.16.19.

       This transfer does not affect any term or condition of the mortgage instruments, other than terms
       directly related to the servicing of your loan such as where to send your payments or make inquiries
       related to the mortgage loan.

       Except in limited circumstances, the law requires that your present servicer send you this notice at least
       15 days before the effective date of transfer or at closing. Your new servicer must also send you this notice
       no later than 15 days after this effective date or at closing.

       Your present servicer is Mr. Cooper. If you have any questions relating to the transfer of servicing, please
       do not hesitate to contact our Customer Service Department at 888-480-2432 or via mail at the address
       listed above. Our hours of operation are Monday through Thursday from 7 a.m. to 8 p.m. (CT), Friday
       from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m. to 12 p.m. (CT).

       Your new Servicer will be SN Servicing Corporation. If you have any questions relating to
       the transfer of servicing to your new servicer, you may call the Customer Service
       Department of your new servicer at 1-800-603-0836 between the hours of Monday –
       Friday 8:00 a.m. – 5:00 p.m. (Pacific Time).




             Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a
             Mr. Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.

             Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess,
             or recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has
             been discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt
             to collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
             securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this
             communication shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal
             liability.

             If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
             loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not
             an attempt to collect a debt from you personally.
                 Case 16-81412-CRJ11                    Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32                                         Desc
                                                          Main Document     Page 5 of 8
Please note the following important address information for SN Servicing Corporation:

                                        Correspondence Address:
                                        SN Servicing Corporation
                                              323 Fifth St
                                           Eureka, CA 95501

                                           Payment Address:
                                        SN Servicing Corporation
                                            PO BOX 660820
                                        DALLAS, TX 75266-0820

The date that your present servicer will stop accepting payments from you is 12.15.19. The
date that your new servicer will start accepting payments from you is 12.16.19. Send all
payments due on or after that date to your new servicer.

The transfer of the servicing of the mortgage loan will require you to contact all hazard and flood insurers
to add SN Servicing Corporation as loss payee at the below address. For escrow accounts, insurers need
to send billing statements/invoices to the SN Servicing Corporation Loss Payee. Be sure to provide SN
Servicing Corporation with a copy of the Notice to the Insurance Provider.

                                        SN Servicing Corporation
                                            ISAOA ATIMA
                                              PO BOX 35
                                         EUREKA, CA 95502

If your loan has optional insurance, your mortgage life insurance, disability insurance and/or other
optional products will be discontinued at the time of transfer. If you wish to maintain coverage, you must
contact your provider about direct billing. If your loan does not have optional products, and you wish to
obtain them, you will need to contact your new service provider.

If you are making payments to the present servicer by means of automatic deduction, this service will not
continue with the new servicer, and any payments currently scheduled to draft after the effective transfer
date 12.16.19, will be cancelled. To set up automatic deduction with your new servicer, please contact
their customer service department.

If you authorize your bank or credit union online bill payment system to automatically pay your mortgage
payment, you will need to tell your bank or credit union to make those payments to the new servicer.

If you are currently participating in, or being considered for, a foreclosure avoidance program or loan
modification program, we will be transferring any supporting documentation you may have submitted to
us to your new servicer. Until the transfer date, you should continue to make your payments (i.e., trial
payments, if attempting to qualify for a modification) to us. After transfer, you should make all payments
to SN Servicing Corporation until such time that you are provided additional direction. Unless you
have received a decision from us regarding qualification for these programs, decisions regarding
qualification for these programs will be made by SN Servicing Corporation . If you have received a
decision from us, SN Servicing Corporation will be advised of that decision and will complete the
processing of your workout, in accordance with that decision.




     Case 16-81412-CRJ11          Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32                Desc
                                    Main Document     Page 6 of 8
Under federal law, during the 60-day period following the effective date of the transfer of the loan
servicing, a loan payment received by your old servicer before its due date may not be treated by the new
loan servicer as late and a late fee may not be imposed on you.

Sincerely,

Mr. Cooper




     Case 16-81412-CRJ11          Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32               Desc
                                    Main Document     Page 7 of 8
This Page Intentionally Left Blank




     Case 16-81412-CRJ11         Doc 805 Filed 12/27/19 Entered 12/27/19 11:01:32   Desc
                                   Main Document     Page 8 of 8
